6 N.Y.3d 741 (2005)
APPALACHIAN INSURANCE COMPANY, Respondent,
v.
GENERAL ELECTRIC COMPANY, Appellant, and
RIUNIONE ADRIATICA DISICURTA, Also Known as ADRIATRIC INSURANCE COMPANY, et al., Respondents, et al., Defendants. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Submitted August 1, 2005.
Decided December 20, 2005.
Motion for leave to appeal, insofar as it seeks leave to appeal as against Birmingham Fire Insurance Company of Pennsylvania, China America Insurance Company, Fremont Industrial Indemnity Company, Granite State Insurance Company, Insurance Company of the State of Pennsylvania, North River Insurance Company, Rampart Insurance Company, Riunione Adriatica DiSicurta and Starnet Insurance Company, granted; motion for leave to appeal otherwise dismissed upon the ground that as to the other parties, the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Judge READ taking no part.